                         IN THE UNITED STATES DISTRICT COURT FOR
                            THE SOUTHERN DISTRICT OF GEORGIA
                                      SAVANNAH DIVISION


          UNITED STATES OF AMERICA,


          V.                                                Case No,    CR417-207


          JOSEPH GENTRY,
                            Defendant.




                George R. Asinc counsel of record for defendant Joseph Gentry

          in the above-styled.case has moved for leave of absence.            The Court

          is mindful that personal and professional obligations require the

          absence   of    counsel    on   occasion.   The    Court,    however,   cannot

          accommodate its schedule to the thousands of attorneys who practice

          within the Southern District of Georgia.

                Counsel"may be absent at the times requested. However, nothing

          shall prevent the case from going forward; all discovery shall

          proceed, status conferences, pretrial conferences, and trial shall

          not be interrupted or delayed. It is the affirmative obligation of

          counsel to provide a fitting substitute.


                SO ORDERED    this    /•— day of October 2018.




                                              WILLIAM T. MOORE, JR., JUDGE
                                              UNITED   STATES DISTRICT COURT
          CNJ
          tn                                  SOUTHERN DISTRICT OF GEORGIA
 r3>-

 £J)
      o
          JC.
C:—       a.
UJoC
          cr
           t


 a<C      c.-
          cr
